UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-21304 RIDGEWOOD ELECTRIC POWER TRUST II (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3206429 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 30, 2007, there were 235.3775 Investor Shares outstanding. RIDGEWOOD ELECTRIC POWER TRUST II FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURES 11 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST II CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2006 December 31, 2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 342 $ 196 Accounts receivable 213 420 Due from affiliates - 1 Gas forward contract - 898 Other current assets 40 39 Total current assets 595 1,554 Plant and equipment, net - 1,132 Intangibles, net - 1,698 Total assets $ 595 $ 4,384 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ - $ 152 Due to affiliates 52 354 Total current liabilities 52 506 Commitments and contingencies Shareholders’ equity (deficit): Shareholders’ equity (235.3775 Investor Shares issued and outstanding) 739 4,040 Managing Shareholder’s accumulated deficit (1 management share issued and outstanding) (196 ) (162 Total shareholders’ equity 543 3,878 Total liabilities and shareholders’ equity $ 595 $ 4,384 The accompanying notes are an integral part of these financial statements. 1 RIDGEWOOD ELECTRIC POWER TRUST II CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Nine Months Ended September 30, Three Months Ended September 30, 2006 2005 2006 2005 Revenues $ 91 $ 2,107 $ - $ 792 Cost of revenues 930 1,250 63 89 Gross (loss) profit (839 ) 857 (63 ) 703 Operating expenses: General and administrative expenses 122 106 55 34 Impairment of plant, equipment and intangibles 2,830 - - - Management fee to the Managing Shareholder 44 54 15 18 Total operating expenses 2,996 160 70 52 (Loss) income from operations (3,835 ) 697 (133 ) 651 Other income: Gain on sale of investments 500 193 166 167 Interest income - 3 - 1 Total other income 500 196 166 168 Net (loss) income $ (3,335 ) $ 893 $ 33 $ 819 Managing Shareholder – Net (loss) income $ (33 ) $ 9 $ - $ 8 Managing Shareholder - Distributions - 10 - 3 Shareholders – Net (loss) income (3,302 ) 884 33 811 Net (loss) income per Investor Share (14,027 ) 3,758 139 3,446 Distributions per Investor Share - 4,000 - 1,000 The accompanying notes are an integral part of thesefinancial statements. 2 RIDGEWOOD ELECTRIC POWER TRUST IV CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended September 30, 2006 2005 Cash flows from operating activities: Net cash provided by operating activities $ 146 $ 297 Cash flows from investing activities: Proceeds from investment in partnership transferred under contractual agreement - 363 Cash flows from financing activities: Cash distributions to shareholders - (952 ) Net increase (decrease)in cash and cash equivalents 146 (292 ) Cash and cash equivalents, beginning of period 196 430 Cash and cash equivalents, end of period $ 342 $ 138 The accompanying notes are an integral part of these financial statements. 3 RIDGEWOOD ELECTRIC POWER TRUST II NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Ridgewood Electric Power Trust II (the “Trust”) Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on December 14, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the condensed consolidated financial statements as of September 30, 2006, and for the nine and three-month periods ended September 30, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the nine and three months ended September 30, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. 2.DESCRIPTION OF BUSINESS The Trust is a Delaware trust formed on November 20, 1992 to primarily make investments in projects and businesses in the energy and infrastructure sectors. Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”), a New Jersey limited liability company, is the Managing Shareholder. As the Managing Shareholder, RRP has direct and exclusive control over the management and operations of the Trust. As of September 30, 2006, the Trust had one non-operating investment, located in California and 100% owned by the Trust (“Monterey”). The investment is a 5.5 megawatt (“MW”) cogeneration project which suspended operations in January 2006 due to a contract dispute with its customer. Since the closing of the Monterey facility in January 2006, the Trust has not had any operating revenues, though it continued to have contractual obligations through August 2006 related to its gas purchase agreement with Coral Energy Services, Inc. During the first quarter of 2006, the Trust recorded an asset impairment of Monterey’s net book value of its plant, equipment and intangibles. The Monterey project remains closed as of the date of this filing. The other operating investment of the Trust was a collection of irrigation service engines with a production capacity of 2MW (the “Pumping Project”), which was sold in January 2006 for $1. The sale of the Pumping Project did not impact the Trust’s results of operations in 2006, as the assets were previously fully impaired. Additionally, at September 30, 2006, the Trust had a long-term note receivable, which was paid in full on October 31, 2007.Upon the repayment of the Trust’s long term receivable in October 2007, the Trust no longer had any cash producing assets and may not in the future, subject to the resolution of litigation relating to the Monterey facility. 3. RECENT ACCOUNTING PRONOUNCEMENTS FIN 48 In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”) an interpretation of Statement of Financial Accounting Standards (“SFAS”) No. 109, Accounting for Income Taxes (“SFAS 109”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS 109 and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 will be effective for the Trust beginning January 1, 2007. The Trust does not believe that the adoption of FIN 48 will have a material impact on its consolidated financial statements. 4 RIDGEWOOD ELECTRIC POWER TRUST II NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) SFAS 157 In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements ("SFAS 157"), to define fair value, establish a framework for measuring fair value in accordance with generally accepted accounting principles (GAAP) and expand disclosures about fair value measurements. SFAS 157 requires quantitative disclosures using a tabular format in all periods (interim and annual) and qualitative disclosures about the valuation techniques used to measure fair value in all annual periods. SFAS 157 will be effective for the Trust beginning January 1, 2008. The Trust is currently evaluating the impact of adopting SFAS 157. SAB 108 In September 2006, the SEC issued Staff Accounting Bulletin No. 108,
